 



Exhibit 10.21
Kos Pharmaceuticals, Inc.
2006 Non-Employee Director Compensation

                      Per Meeting     Annual  
Board Meetings:
               
 
               
Annual Retainer
          $ 30,000  
 
               
Meetings*
  $ 2,500          
 
               
Committees:
               
 
               
Chairperson Retainer
          $ 7,500 **
 
               
Meetings*
  $ 2,500          
 
               
Stock Option Awards:
               
 
               
Upon First Election
          20,000 shares
 
               
Each Annual Meeting
          20,000 shares
 
               
Restricted Stock Awards:
               
 
               
Each Annual Meeting
          5,000 shares

 

*   Telephone attendance fees are $500 per meeting.   **   Audit committee
chairperson receives $10,000 annual retainer.

